Citation Nr: 1725592	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-29 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left wrist carpal boss prior to August 29, 2014 and from October 1, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Columbia, South Carolina, Regional Office (RO), which established service connection for left wrist carpal boss (claimed as ganglion cyst) and assigned an initial 10 percent rating for that disability, effective March 21, 2011.  The Board notes that in a February 2015 rating decision, the RO granted a temporary 100 percent rating based on surgical treatment for left wrist carpal boss for the period from August 29, 2014, through September 30, 2014.  As such a rating represents a complete grant of benefits for that time period, the claim has been limited to the time period listed above.

This appeal was previously before the Board in February 2015, when it was remanded for a new VA examination with use of a goniometer to measure ranges of motion and for association of medical records from October 2014 to the present into the record.  The Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd Dyment v. Principi, 287 F.3d 1377 (2002).  Neither the Veteran nor his representative has argued otherwise.  


FINDING OF FACT

Throughout the appeal period, the left wrist carpal boss has been manifested by pain on motion of the wrist, but there is no evidence of either favorable or unfavorable ankylosis.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for service-connected left wrist carpal boss for the period prior to August 29, 2014, and from October 1, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a (2016); Diagnostic Code 5215.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Due Process

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.	Merits

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Where the question of functional loss due to pain upon motion is raised, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The Veteran's disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5215, pertaining to limitation of motion of the wrist (major or minor).  Under this provision, a maximum 10 percent rating is assigned when there is limitation of motion of dorsiflexion, less than 15 degrees or if palmar flexion is limited in line with forearm.  In order to be rated any higher for a disability of the wrist under the Rating Schedule, the Veteran would have to demonstrate ankylosis in the wrist, which would require the disability to be rated under DC 5214.  

As stated above, the Veteran was assigned a 10 percent rating in a May 2012 rating decision, with an effective date of March 21, 2011, the date the Veteran filed his claim for service connection.  The Veteran first received a VA examination for his wrist condition in April 2012.  The Board's February 2015 Remand found that this examination was inadequate because the examiner did not document whether a goniometer was used to perform range of motion testing.  Nevertheless, the examination report captured other probative evidence, such as flare-ups that impact the function of the wrist.  The impact, as described by the Veteran, was "if use left hand[,] it hurts a lot."  It was also documented in the report that the Veteran was able to perform repetitive-use testing with three repetitions and that he did not have additional limitation in range of motion of the wrist following repetitive-use testing.  It was also reported that the Veteran had functional loss of the wrist, which manifested by less movement than normal and pain on movement.  The examination report noted that the Veteran had localized tenderness or pain on palpation.  Muscle strength testing was performed, and both wrist flexion and wrist extension of the left wrist were tested and resulted in a "5/5" rating, which is "normal strength" on the scale.  Significantly, the examiner noted that the Veteran did not have ankylosis.

In May 2012, the Veteran was measured and fitted for a wrist brace which was subsequently issued.  Later that month, he telephoned the Columbia, South Carolina VA Medical Center ("VAMC") to state he continued to have pain in his left wrist despite the splint and Meloxicam therapy. 

In August 2014, the Veteran had an orthopedic surgery consultation where the orthopedic surgeon noted that the Veteran had a firm mass on the back of his left hand as well as pain in that same area.  The Veteran had had carpal tunnel surgery in 2013 that improved the symptom of numbness but not the mass, and that continued pain in that area interfered with his duties.  That same month, the Veteran underwent an open debridement of the left wrist carpal boss operation.  In October 2014, the Veteran presented to the Columbia VAMC Dorn Veterans' Hospital Emergency Room with a complaint of left wrist pain.  He stated that he felt like his wrist condition had worsened, despite the August 2014 surgery.  The Veteran was advised that he would have some arthritic pain in the area due to surgical trauma and was educated with proper dosage and scheduling of medicines and told to follow up if the condition acutely worsened.

In April 2015, the Veteran was afforded a VA examination by a medical student at the Columbia, South Carolina VAMC.  As such, the Board affords this examination less weight than the examinations performed by licensed medical professionals.  Additionally, there are important inconsistencies in the examination report regarding whether the Veteran has ankylosis.  When asked what additional factors contribute to the disability, the examiner writes: "less movement than normal due to ankylosis, adhesions, etc."  When answering the ankylosis-specific portion of the examination report, the examiner indicates that there is no ankylosis in the left side.  In this examination, the Veteran reported flare-ups consisting of swelling, burning sensations which are constant, and worsening pain if he sleeps on the affected area.  He also reported that the flare-ups occur daily as he works as a housekeeper and his pain is aggravated by mopping and lifting.  

The examiner noted that there is evidence of pain with weight bearing in the right wrist, but there is no documentation of weight bearing testing in the left wrist.  Range of motion testing was done in the left wrist and the results were noted to be abnormal or outside of the normal range.  Specifically, palmar flexion was 40 degrees, dorsiflexion was 30 degrees, ulnar deviation was 30 degrees, and radial deviation was 5 degrees.  The examiner also noted that the range of motion itself contributed to a functional loss, and that pain was noted on examination in the palmar flexion, dorsiflexion, and radial deviation.  The Veteran also had pain on palpation of left wrist joint and soft tissue swelling on the dorsal aspect of the wrist.  The Veteran was able to perform repetitive use testing with at least three repetitions, and additional loss of function was noted after the repetitions.  This additional loss of function was noted to be pain.  The examiner noted that he did not examine the Veteran during a flare-up. 

Muscle strength testing was also performed and the left wrist flexion rate strength was a "3/5", which translates to "active movement against gravity" on the scale.  This result was noted to be a reduction in muscle strength entirely due to the claimed condition.  The Veteran did not have muscle atrophy, but it was noted that degenerative or traumatic arthritis was documented in imaging studies of the left wrist.  Finally, the examiner noted that the condition causes functional impact that affects his ability to work as a housekeeper and his pain level and defect of the knot on the left hand remains unchanged despite surgical intervention in August 2014.

In May 2015, the Veteran was afforded another VA Examination for his left wrist carpal boss disability.  Range of motion testing showed results that were abnormal or outside of normal range.  Specifically, palmar flexion was 30 degrees, dorsiflexion was 0 degrees, ulnar deviation was 0 degrees, and radial deviation was 0 degrees.  It was noted that the range of motion itself contributed to functional loss because the Veteran had severe pain in his left wrist and was unable to move it due to the severe pain.  Additionally, pain noted on examination caused functional loss and it was documented in the report that palmar flexion, ulnar deviation, dorsiflexion, and radial deviation all caused pain.  The examination report also noted that there was evidence of pain with weight bearing, but does not mention whether there is any with non-weight bearing.  Further, it was noted that the Veteran is "exquisitely tender to palpation of the left wrist over the area of surgery."  There was no evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions, but the examiner noted that there was no additional functional loss after three repetitions and also noted that pain, weakness, fatigability, or incoordination do not significantly limit functional ability with repeated use over a period of time.  This examination was not conducted during a flare-up.  There were no additional contributing factors of the disability to be noted in the examination.

Muscle strength testing was conducted, and the left wrist was documented as resulting in "5/5" for each left wrist flexion and left wrist extension, which correlates with "normal strength" in the scale.  The Veteran did not have muscle atrophy or ankylosis. 

The most recent VA Examination was performed in September 2015.  Here, the Veteran again reported no flare ups of the wrist.  Range of motion testing was again noted as abnormal or outside of normal range.  The documented ranges of motion showed that palmar flexion was 25 degrees, dorsiflexion was 40 degrees, ulnar deviation was 20 degrees, and radial deviation was 10 degrees.  The examiner noted the following: "Range of motion is limited by pain, and not by mechanical problems within the joint.  Exam findings are severely disproportionate to radiologic findings and the typical course of his disease.  Actual quantification of the degree of functional loss due to the service connected condition is impossible due to the significant mismatch between subjective and objective findings."  Nonetheless, the examiner noted that there was no pain noted on examination, but there was localized tenderness or pain on palpation of the joint or associated soft tissue.  The examiner noted that objective evidence of the pain was withdrawal, pain was located in the distal dorsal area of the left wrist, pain was categorized as severe, and noted that it was disproportionate to his disease process.  The examiner also noted there was no pain with weight bearing and no objective evidence of crepitus.

The Veteran was able to perform repetitive-use testing with at least three repetitions and there was no additional loss of function or range of motion after three repetitions.  The examiner noted that the Veteran was not being examined immediately after repetitive use over time and noted that the examination is neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited the functional ability with repeated use over a period of time because "[q]uantification of actual underlying disability is difficult due to mismatch between objective radiologic and subjective exam findings."  The examiner noted that there are no additional contributing factors to the disability. 

Muscle strength testing was performed and left wrist flexion and extension were each rated at a "4/5," which translates to "active movement against some resistance" on the scale and is a reduction in muscle strength.  The examiner noted that the reduction was not entirely due to the claimed condition, because wrist strength is limited by pain, which is disproportionate to the underlying disease process.  The Veteran did not have muscle atrophy or ankylosis. 

Degenerative or traumatic arthritis was documented in the left wrist.  When asked about functional impact, the examination noted that the left wrist carpal boss does impact the Veteran's ability to perform his occupational task as "radiologic findings of mild degenerative osteoarthritis lead to mild limitation and wrist function, and mild difficulties with moving heavy objects or prolonged workdays involving repetitive motion."  Finally, the VA examiner's opinion stated that the 2014 surgery to repair the left wrist carpal boss worsened the condition.  

The Board notes that these examinations do not fully comply with the July 2016 decision in Correia v. McDonald, 28 Vet. App. 158 (2016) by the United States Court of Appeals for Veterans Claims (the Court).  In Correia, which addresses musculoskeletal claims where pain on motion is involved, the Court held that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  38 C.F.R. § 4.59 provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with the range of the opposite undamaged joint."

Applying Correia to this case, the Board notes that although the April 2012, April 2015, May 2015, and September 2015 examinations do not include active and passive range of motion testing or clearly document non-weight bearing range of motion, the examinations clearly document that the Veteran does not have ankylosis.  The Board finds that a remand for an additional VA examination addressing the Veteran's range of motion in active and passive motions and in weight-bearing and non-weight bearing could not avail the Veteran of a higher rating for his left wrist carpal boss.  In this regard, the Board notes that the Veteran underwent surgery in August 2014 to remove the carpal boss mass on the left wrist, and it is no longer possible to capture active and passive range of motion testing or weight-bearing and non-weight bearing range of motion prior to that date.  For the period beginning October 1, 2014, in order for the Veteran to achieve over a 10 percent disability rating for his left wrist carpal boss, he must demonstrate that he has ankylosis.  The Veteran has received three VA examinations since that date indicating that he does not have ankylosis, which is required for a grant of higher than 10 percent.

As such, remand of this claim for retrospective compliance with Correia is not necessary because there is affirmative evidence that such compliance is no longer possible to measure the Veteran's left wrist carpal boss ranges of motion to include active and passive motion testing or weight-bearing and non-weight bearing testing prior to August 29, 2014.  The Board finds that the May and September 2015 VA examinations are adequate for rating purposes as they clearly indicate that the Veteran does not meet the required state of ankylosis and that the Veteran is not prejudiced by the examinations' lack of Correia compliance. 

As stated above, under DC 5215, a 10 percent rating is assigned when there is limitation of motion of dorsiflexion, less than 15 degrees.  A 10 percent rating is also rated if palmar flexion is limited in line with forearm.  Normal range of motion for the wrist is 70 degrees of dorsiflexion (extension); 80 degrees of palmar flexion; 45 degrees of ulnar deviation; and 20 degrees of radial deviation.  See 38 C.F.R. § 4.71, Plate I.  A review of the medical evidence shows that the Veteran's September 2015 examination report recorded his dorsiflexion to be 40 degrees.  

When limitation of motion is noncompensable under the appropriate diagnostic code, a rating of 10 percent is applicable for each major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.59.  Here, the Veteran's medical evidence and lay statements indicate that he suffers from pain on motion of the left wrist.  The September 2015 examination report noted that the Veteran's ROM and wrist strength is limited by pain.  The May 2015 examination report noted that the Veteran cannot grip anything with his left hand due to the severe pain in the carpal bone and that he experiences pain with palmar flexion.  Therefore, given the X-ray evidence of arthritis, the Veteran has been assigned the maximum rating available for limitation of motion of the wrist.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003.  

The Board has considered the applicability of other diagnostic codes, but has found none that are applicable for the Veteran's disability.  As briefly stated above, DC 5214 is the only comparable diagnostic code, but the Veteran's disability does not qualify for a rating under this code.

Under DC 5214, ankylosis of the wrist, favorable ankylosis in 20 to 30 degrees dorsiflexion warrants a 20 percent rating for the minor wrist and a 30 percent rating for the major wrist.  Ankylosis and any other position, except favorable, warrants a 30 percent rating for the minor wrist and 40 percent rating for the major wrist.  For unfavorable ankylosis of the wrist in any degree of palmar flexion or with ulnar or radial deviation, a 40 percent rating is warranted if the minor wrist is affected, while a 50 percent rating is warranted for the major wrist.  Here, neither the treatment records nor the VA examinations document any evidence of ankylosis of the left wrist.  As such, ratings in excess of 10 percent on the basis of favorable or unfavorable ankylosis of the wrist are not warranted.

In addition, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

As the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered only in conjunction with the diagnostic codes predicated on limitation of motion, where, as here, a musculoskeletal disability is currently evaluated at the highest rating available based upon limitation of motion, a DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).

In reaching its decision, the Board has considered the arguments of the Veteran's representative to the effect that the Veteran's symptoms more nearly approximate ankylosis of the wrist, warranting a higher rating.  As set forth above, however, repeated examination has shown that the Veteran retains motion, albeit painful, weakened and limited.  Under these circumstances, the Board finds that the Veteran's symptoms do not more nearly approximate ankylosis.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure").  

The Board has also considered the arguments of the Veteran's representative that the Veteran's wrist disability is the equivalent of "loss of use" of a hand.  Under 38 C.F.R. § 3.350(a)(2), loss of use is defined as a condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, could be accomplished equally well by an amputation stump with prosthesis.  The Rating Schedule does provide for the assignment of a 60 percent evaluation for loss of use of the non-dominant hand and 70 percent for loss of use of the dominant hand.  See 38 C.F.R. § 4.71a, Diagnostic Code 5125.  In this case, however, the VA examiners have affirmatively concluded that the Veteran's wrist functioning is not so diminished that amputation with a prosthesis would equally serve him.  

For the foregoing reasons and bases, the Board finds that the preponderance of the evidence is against the assignment of an initial schedular disability rating in excess of 10 percent for the period on appeal.


      B.	Extraschedular Consideration

In April 2017 written arguments, the Veteran's representative also argued that an extraschedular rating was warranted as the Veteran's left wrist disability presents an exceptional disability picture because he "essentially has loss of use of his left wrist and hand due to the carpal boss disability."  

The Board has carefully considered these arguments, but concludes that the symptomatology and impairment caused by the Veteran's service-connected left wrist disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including DC 5215, specifically provide for ratings based on limitation of wrist motion (dorsiflexion and palmar flexion), including as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, which are incorporated into the schedular rating criteria.  See 38 C.F.R. § 4.71a, Plate I; see also 38 C.F.R. § 4.71a DC 5003 (contemplates pain and noncompensable limitation of motion); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell, 25 Vet. App. at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatology of the ailments).  

In this case, for the entire appeal period, considering the lay and medical evidence, the service-connected left wrist disability has manifested by pain, limitation of motion, weakness, and other orthopedic factors, as well as functional impairment of limited ability to lift and conduct household chores.  The Veteran has indicated that the functional limitation with respect to lifting, gripping, grabbing, and conducting household chores is due to left wrist pain, which is contemplated as one of the orthopedic factors in the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca; see also 38 C.F.R. § 4.71a, DC 5003 (contemplates pain and noncompensable limitation of motion).  All of the symptoms and impairment described above are part of or similar to symptoms and impairment listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  

The Board has also considered whether alternate ratings are warranted based on other disabilities of the forearm.  See 38 C.F.R. § 4.71a, DCs 5205-5213.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate service-connected left wrist disability, and referral for consideration of an extraschedular evaluation is not warranted.

C.	Entitlement to Total Disability Rating Based on Individual 
Unemployability (TDIU)

The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  

In this case, the record shows that in June 2015, the Veteran filed a VA Form 21-8940 on which he indicated that he was employed full time but was in pain on the job.  The Veteran's claim was denied by the RO in October 2015.  In January 2016, the Veteran requested that his TDIU claim be reconsidered due to new evidence.  The claim was denied in March 2016 because the RO found that the Veteran's service connected disabilities do not prevent him from securing or maintaining a substantially gainful occupation.  The Veteran did not appeal that decision and the decision became final.  The record does not otherwise contain probative evidence indicating that the Veteran is unemployable as a result of his service-connected left wrist disability.  Therefore, assignment of a TDIU is not warranted.  


ORDER

Entitlement to an initial disability rating in excess of 10 percent for left wrist carpal boss for the period prior to August 29, 2014 and from October 1, 2014 is denied. 




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


